The defendant was tried and convicted for the offense of burglary. Under the law in this state the penalty for the crime of burglary is confinement in the penitentiary for not less than 1 nor more than 20 years. In this case the defendant was given an indeterminate sentence of not less than 15 years nor more than 20. From the judgment of conviction defendant appealed to this court, but elected not to have the judgment and sentence suspended pending the appeal. He was turned over to the convict authorities as the law requires, and was duly confined in the state penitentiary known as "Kilby Prison" on March 24, 1925. It appears from the sworn certificate of the chief clerk of the convict department of the state that this prisoner escaped from said penitentiary on September 7, 1925, and has never been again apprehended. He is now a fugitive from justice of the state of Alabama. The cause is here submitted upon motion of the Attorney General representing the state to dismiss this appeal upon that ground.
A fugitive from justice has no standing or rights in the courts of this state; this appeal therefore is accordingly dismissed without further consideration.
Appeal dismissed, appellant being a fugitive from justice.